FILED
HARRISBURG, PA

 

APR -9 2021
IN THE UNITED STATES DISTRICT COURT FOR THE. “Ton
MIDDLE DISTRICT OF PENNSYLVANIA DEPUTY CLERK
EPSILON ENERGY USA INC.,
Plaintiff,
Vv. Civil Action No.

Judge
CHESAPEAKE APPALACHIA, LLC,

Defendant.

 

ORDER GRANTING MOTION FOR LEAVE TO CONDUCT
LIMITED EXPEDITED DISCOVERY

ANDNOW,onthis _ day of April, 2021, upon consideration of the Motion
for Leave to Conduct Limited Expedited Discovery, and for good cause shown, it is hereby
ORDERED that the Motion is GRANTED as follows:

1. Plaintiff may serve the requests for production attached to the Motion
as Exhibit A.

2. Defendant may serve similar requests for production of documents
upon Plaintiff.

3. All discovery requests shall be served via either hand delivery or
electronic mail.

4, Responses to discovery requests, including the production of all
responsive documents, must be served within seven (7) days of service thereof. The

responses shali be served via either hand delivery or electronic mail.
5. Until the Motion for Preliminary Injunction is resolved, or a future
Order of Court directs otherwise, the initial disclosure requirements set forth in Rule

16 are suspended.

 

HONORABLE JUDGE PRESIDING
